 

ae

Case 1:19-mj-01313 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

 

United States District Court

AO9I (Rev. 12/03) Criminal Complaint () AUSA Southern Het of Texas
io :
UNITED STATES DISTRICT COURT pec 94 onig
Southern District Of Texas Brawnsville Division _David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs. ,
Case Number: B-19- [4{9-

Jesus Erasmo ALANIZ-Garcia

A076 419 744 Mexico
AKA Jesus ALANIZ-Garcia

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about _December 20, 2019 in Cameron County, in

the Southern District Of Texas defendant(s)

an alien who had previously béen denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)1)

 

I further state that | am a(n) Border Patrol Agent and that this complaint is based on the

 

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on
December 20, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on July 24, 2019. The defendant was convicted of Conspiracy to Transport and Harbor a Certain
Undocumented Alien within the United States on June 11, 2018. Record checks revealed that the defendant has not applied for
permission from the proper Authorities to re-enter the United States.

Defendant had no funds at the time of arrest.

Continued on the attached sheet and made a part of this complaint: [] Yes >X] No

[A

Signature of Gémplainant

Ramirez, Jesus M. _ Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant
telephonically per Fed.R.Crim.P.4.1, and probable cause found on

 

 

 

 

 

December 21, 2019 , at Brownsyfile, ° 9,
Date . City/Statk
Ignacio Torteya It U.S. Magistrate Judge '

 

 

Name of Judge Title of Judge . Signatyeet Fy fc
